Citation Nr: 1017076	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the Veteran is competent for the purpose of direct 
receipt of Department of Veterans Affairs (VA) compensation 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to 
January 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision issued by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in January 2010.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service connected for schizophrenia disorder, 
paranoid type and has been evaluated as 100 percent disabled 
since May 26, 2006.  He has been judged incompetent for VA 
benefit purposes since September 26, 2007.  He asserts that 
competency status should be restored.  

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a) (2009).  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim. 

As an initial matter, the Board notes that during the 
Veteran's May 2007 VA examination, he indicated that he had 
been awarded Social Security Administration (SSA) disability 
benefits since 2006.  The Court has held that VA's duty to 
assist encompasses obtaining medical records that supported 
an SSA award of disability benefits as they may contain 
information relevant to VA claims.  Murincsak v. Derwinski, 2 
Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those 
records should be requested and associated with the Veteran's 
claims file.

The Veteran was afforded a VA psychiatric examination in May 
2007.  At this examination, the examiner noted that the 
Veteran was severely impaired from a social and occupational 
standpoint and that he did not think the Veteran had the 
capacity to make good sound decisions for himself 
financially.  However, the examiner noted that he had not 
been asked to comment on that.  

The Veteran underwent a psychological assessment in May 2008 
to assess his capacity to manage his funds.  A clinician 
opined that the Veteran appeared to have the technical skills 
needed for money management and might be able to perform this 
task in the future; however, there were outstanding concerns 
over his cognitive ability to sustain the task.  There was a 
continued presence of a few psychotic features, especially 
auditory hallucinations which are negative and directive in 
nature.  The clinician also indicated that ongoing assessment 
was recommended before a decision was made regarding the 
Veteran's competency.  Subsequent VA clinic notes dated in 
October 2008 reflect that the Veteran tested positive for 
cocaine use, dispute the Veteran's earlier reports that he 
had stopped using drugs.  

The last examination for competency was two years ago in May 
2008.  As such, and given that the law provides for a 
presumption on favor of competency, the Board finds that the 
Veteran should be afforded another VA examination to 
determine the current severity of his psychiatric disability 
as it relates to his competency status.  

Since the claims file is being returned it should also be 
updated to include recent relevant VA treatment records 
dating from February 6, 2009.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's 
existing SSA records.  Specifically, 
any SSA records, including but not 
limited to the award documents, medical 
records, and assessments that were 
considered in granting disability 
benefits.   

2.  Associate with the claims folder 
relevant VA treatment records dating 
from February 6, 2009.  If no such 
records exist, this should be noted in 
the claims folder.  

3.  Thereafter, schedule the Veteran 
for a VA psychiatric examination to 
provide information concerning whether 
or not he is presently competent to 
handle disbursement of his VA funds on 
a consistent basis.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  

The examiner should specifically review 
the Veteran's documented psychiatric 
history, and, in particular, the 
previous opinions addressing his 
competency to handle VA funds.  The 
examiner should opine as to whether or 
not the Veteran is currently competent 
and able to handle his VA funds.  A 
detailed rationale for all opinions 
must be provided.

4.  Following the VA examination, 
readjudicate the claim.  In particular, 
review all the evidence that was 
submitted since the January 2010 
hearing.  In the event that the claim 
is not resolved to the satisfaction of 
the Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned 
to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


